Citation Nr: 0513525	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-12 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected 
ganglionectomy, right hand (minor), currently evaluated as 10 
percent disabling, to include entitlement to a convalescence 
rating for surgery in June 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded by the Board in February 2004, and 
that the action requested in its remand has been accomplished 
to the extent possible.  The case is now ready for further 
appellate review.


FINDINGS OF FACT

1.  The veteran's ganglionectomy, right hand (minor) is 
manifested by symptoms in an unexceptional disability picture 
that do not approximate more than limitation of the long and 
ring finger with pain.

2.  Surgery in June 2002 did not relate to service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for ganglionectomy, right hand (minor) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.71a, Diagnostic Codes (DC's) 5219-5230 (in effective before 
and after August 26, 2002), 4.118, Diagnostic Code 7819 (in 
effective before and after August 30, 2002).

2.  The veteran is not eligible for a convalescence rating 
for right index finger surgery performed in June 2002.  
38 C.F.R. § 4.30 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the veteran has been 
advised on numerous occasions of the evidence necessary to 
substantiate his claims.

First, the original rating decision of October 1999 advised 
the veteran that following the removal of his ganglion cyst 
on the right middle finger in May 1999, a rating in excess of 
the restored 10 percent rating was not warranted because the 
current rating was appropriate for tenderness to palpation of 
the right hand.  The regional office (RO) also noted that 
there was no evidence demonstrating loss of use of the hand.

The March 2000 statement of the case also noted that the 
evidence was consistent with not more than a 10 percent 
rating, further noting that while the Department of Veterans 
Affairs (VA) examination results from June 1999 did reveal 
the inability to bring the right middle finger to within 
closer than three inches of the palm, this did not warrant an 
increased rating.

A May 2001 letter also advised the veteran of the evidence 
that was necessary to substantiate his claim for increased 
rating, the evidence that he should provide, and the evidence 
that would be provided on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Similar correspondence 
was also sent to the veteran in August 2002 relative to his 
claim for benefits under 38 C.F.R. § 4.30 (2004).

Thereafter, a January 2003 rating decision notified the 
veteran that his claim for a temporary 100 percent rating for 
convalescence related to a June 2002 surgery was denied 
because the surgery was not shown to be related to his 
service-connected residuals of cystectomy of the right hand.  
The April and June 2003 supplemental statements of the case 
reiterated that entitlement to convalescence benefits was not 
shown based on surgery involving nonservice-connected 
disability, and that entitlement to an increased rating for 
the veteran's right hand disability was not warranted since 
the primary symptom of tenderness was already compensated for 
with the 10 percent rating for tender scar.

Pursuant to a Board remand in February 2004, further 
evidentiary and procedural development was then undertaken by 
the RO, including the furnishing of another letter to the 
veteran in September 2004, again advising him of the evidence 
necessary to substantiate his claim for an increased rating, 
the evidence that he should provide, and the evidence that 
would be provided on his behalf.  Id.  While the claim for 
benefits under 38 C.F.R. § 4.30 (2004) was also identified, 
this claim was not specifically addressed.  However, the 
December 2004 supplemental statement of the case advised the 
veteran that recent evidence demonstrated that his June 2002 
surgery involved nonservice-connected disability.  Moreover, 
since the previous August 2002 VCAA notice letter had more 
specifically addressed this claim and the VA has not obtained 
relevant VA examination and opinions on behalf of the veteran 
as to this issue, the Board finds that the lack of more 
specific discussion in the September 2004 VCAA notice letter 
does not require remand of this claim under the VCAA.  The 
December 2004 supplemental statement of the case also 
reflects that the most recent VA examination revealed no 
ankylosis and symptoms that were still compatible with not 
more than the current 10 percent rating.

Although the May 2001 VCAA notice letter came after the 
initial rating decision that denied the veteran's claim for 
increased rating as did the September 2004 VCAA notice letter 
as to both claims, and neither of the letters specifically 
requested that the appellant provide any evidence in the 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

There is also no indication that there are any outstanding 
records or reports that have not been obtained or that are 
not already adequately addressed in records and reports that 
are in the claims file.  In addition, neither the veteran nor 
his representative has indicated any intention to provide 
additional evidence.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The history of the veteran's service-connected 
ganglionectomy, right hand (minor) reflects that service 
connection for this disability was granted in a rating 
decision in September 1971, at which time a noncompensable 
rating was assigned.  Service medical records were noted to 
reflect the removal of a ganglion cyst at the base of the 
fourth finger of the right hand in July 1970.

Thereafter, a February 1986 rating decision denied service 
connection for a cyst on the right index finger, and in 
November 1989, the RO assigned a 10 percent rating for 
tenderness in the area of the in-service ganglionectomy with 
possible recurrence of the cyst.  In May 1999, the veteran 
filed the subject claim for increased rating based on recent 
surgical removal of a ganglion cyst on the right middle 
finger, and in a rating decision in October 1999, the RO 
granted a temporary 100 percent rating for the period of May 
4, 1999 to July 1, 1999, based on surgical or other treatment 
necessitating convalescence.  

The veteran has appealed the denial of a rating in excess of 
10 percent following the temporary 100 percent rating.  The 
veteran has also appealed the January 2003 rating decision's 
denial of a temporary 100 percent rating relating to surgery 
for a right index finger release that was performed in June 
2002.

A June 1999 VA examination revealed tenderness and swelling 
at the base of the right middle finger due to the veteran's 
recent surgery in May 1999, and he was unable to bring the 
middle finger any closer than three inches from the palm 
secondary to swelling and pain.  His ring, little, and index 
finger could be flexed to within one inch of the palm.  A 
surgical scar at the base of the fourth finger was not 
tender.  Sensory was found to be intact.  Motor was about 
2/5, but the veteran was found to be too close to his recent 
surgery for this to have permanent significance.  The 
impression was recent ganglionectomy of the right hand.

VA examination in September 2000 revealed a slightly tender 
scar at the base of the right middle finger but no findings 
were given as to how close the veteran could bring the middle 
and/or fourth finger to the palm of the right hand.  
Stretching of the fingers towards extension caused some pain 
on the palmar aspect of the hand.  Flexion did not cause any 
pain, however, there was poor grip strength.  Abduction and 
adduction of the fingers were normal and sensory examination 
indicated subjective dullness throughout the palmar and 
dorsal aspect of the hand except in the area of radial nerve 
distribution, and there was also subjective dullness 
throughout the forearm, medially and laterally.  There 
appeared to be mild wasting of the hypothenar eminence, 
however, flexion of the fingers was within normal limits.  
The veteran also complained of pain on the dorsal aspect of 
the fourth metacarpophalangeal (MCP) joint but no swelling or 
tenderness was noted.  The impression was status post 
ganglion cyst removal, right hand with residuals, and status 
post right carpal tunnel release (non-service connected).  
The examiner commented that there were obvious limitations in 
range of motion and strength of the arm due to pain, however 
it was not feasible to explain if this pain was exclusively 
due to the ganglion cyst removal or the recurrence of the 
ganglion cyst, or due to carpal tunnel syndrome and status 
post release of carpal tunnel with residuals.

VA outpatient records from June 2002 reflect findings of a 
nodule near the A1 pulley of the right index trigger finger 
which was painful.  The veteran was scheduled for a trigger 
finger release, and an operative report indicates that the 
veteran underwent this procedure on June 11, 2002.  

At the veteran's hearing before the Board in June 2003, the 
veteran testified that over the previous 8 to 10 years, he 
had experienced a lack of strength in the right hand 
(transcript (T.) at p. 9).  He also complained of constant 
pain (T. at p. 9).  The veteran believed that his recent 
surgery on the right finger was due to his service-connected 
condition (T. at p. 10).  He felt that the pain in the right 
index finger was worse since his surgery but the surgery 
helped for the overall hand (T. at pp. 10-11).  The veteran 
later stated that he developed a knot like cyst in the index 
finger just like his other cysts and that's why he felt it 
was just a continuation of the same disorder (T. at p. 22).  
The knot could not be dissolved so they performed a trigger 
release on the tendon in the finger (T. at p. 22).  

VA outpatient records from June 2003 reflect a well-healed 
incision in the palm/wrist of the right hand.  

VA examination in September 2004 revealed that the examiner 
reviewed the claims file in its entirety and noted that the 
veteran underwent release of the A1 pulley of the right 
fourth finger at the metacarpal pad in 1970 while he was in 
the service.  It was also noted that the veteran thereafter 
underwent steroid injection at the same location due to 
recurrent pain in 1971, but that no obvious triggering of the 
finger or nodule was felt.  In 1986, the veteran had a small 
nodule removed distal to the proximal interphalangeal (PIP) 
joint of the right index finger.  In May 1999, A1 pulley of 
the right middle finger was released with excision of a cyst 
at the metacarpal pad.  In June 2002, the veteran had the 
same procedure at the A1 pulley of the right index finger.  
In the 1980's, the veteran had a right carpal tunnel release 
after which electromyogram and nerve conduction studies in 
1999 were indicated to be normal. 

Subjectively, the veteran complained of a radiating pain-like 
shock in his right hand, sometimes when he attempted to hold 
objects or reach out for objects.  He also noted occasional 
throbbing pain at the bases of the third and fourth fingers 
which felt like a shock going to the palm of the hand which 
did not last long.  The pain and discomfort were usually at 
level 6 out of 10, at which time he would wear the splint.  
He used both hands even though left hand dominant.  He denied 
any loss of sensation and pain at this time was 6 in the palm 
of the hand, at the index, third, UU, and fourth fingers.  He 
also stated that he had a weak thumb and was told that it was 
an unstable thumb.  X-rays were interpreted to reveal what 
appeared to be mild arthritis changes in the first MCP joint.  

Physical examination of the right wrist at first appealed to 
indicate some mild flattening of the hypothenar eminence, 
however, by the end of the examination, the examiner did not 
observe any evidence of flattening.  Examination of the 
veteran's right hand revealed an old healed surgical scar 
indicating a right carpal tunnel release, which was about 4 
inches long along through the wrist which was nontender.  
There were also several irregular small horizontal scars 
noted at the third and index fingers at the MCP joint, which 
were nontender.  There was also an old scar, which was 
horizontal and in the distal crease of the PIP joint of the 
index finger that was also nontender.  Abduction and 
adduction of the fingers for manual muscle strength were 
normal and grip strength was normal on the right and left.  
The tips of the fingers were able to reach the palm proximal 
to the horizontal crease.  No complaints of pain or 
discomfort were offered.  There was a small palpable nodule 
on the radial aspect of the little finger at the distal 
interphalangeal (DIP) joint, which was nontender, and the 
veteran pointed out that it had been there fore several 
months.  

The range of motion at the PIP and DIP joint was normal.  
Manual muscle strength in PIP joints and DIP joint flexion 
was normal.  Extension of the fingers was normal at MCP 
joints, PIP joints, and DIP joints, however, hyperextension 
of the fingers caused mild discomfort at the base of the 
fourth finger.  No such findings were noted with the index 
and third fingers.  Repetitive range of motion did not 
indicate any changes and the veteran did not offer any 
complaints of additional pain.  Sensory examination was 
intact to pinprick and the veteran stated it was slightly 
lower in the right hand throughout when compared to the left 
hand.  Tinel's sign was negative except that the veteran felt 
pain in the wrist.  No atrophy of the forearm muscle was 
noted and examination of the thumb did not reveal any 
tenderness.  

The examiner commented that due to the carpal tunnel release 
and previous trigger release, it was possible that the 
veteran could occasionally feel the throbbing pain, which was 
transient rather than constant.  At a level 6 of pain, the 
veteran had good motion range and strength was in a good 
range.  Loss of strength between the left and right hands was 
believed to be related to disuse rather than residual of 
trigger release of the fourth, third and second fingers.  The 
examiner did not observe any evidence of loss of endurance or 
obvious weakness due to pain.  However, during acute 
incidents of throbbing, the veteran could have marked 
weakness in grip strength of the hand, the extent of which 
could not be determined as it depended on the level of 
severity of pain and the frequency of episodes.  X-rays were 
interpreted to reveal degenerative joint disease (DJD) at the 
right first MCP joint and status post ganglionectomy at 4th 
PIP of 4th digit.  The impression was status post excision of 
the right fourth, third, and index finger nodules with 
release of A1 pulleys, status post right carpal tunnel 
release (unrelated to the trigger fingers or trigger finger 
release), left carpal tunnel syndrome, unrelated to the 
trigger finger release of the right hand, and diabetes 
mellitus.  

The examiner noted that he was requested to give an opinion 
as to the relationship of the trigger finger release of the 
fourth and third fingers and if it was etiologically related 
to the trigger finger release of the index finger.  The 
examiner first indicated that the etiology of trigger finger 
was unknown or uncertain.  Nodule or pulley morphological 
changes were suspected.  Most often this was due to the 
formation of nodule in the flexor digitorum superficialis 
tendon where it glided over the A1 pulley in the region of 
the metacarpal pad and in rare instances a nodule distal to 
it in the flexor digitorum profundus.  Involvement of several 
fingers was not unusual, and the most commonly affected digit 
was the thumb, followed by the ring finger, third finger, 
little finger, and index finger.  The systemic causes such as 
collagen diseases or disorders of diabetes mellitus were also 
found to be associated with these trigger fingers.  
Considering the information, the examiner believed the 
trigger fingers and nodules at the A1 pulley that the veteran 
experienced were not related to his service-connected 
condition or service-connected conditions of release of the 
fourth and third trigger fingers.  In conclusion, the 
examiner opined that the release of the trigger finger of the 
right index finger was in no way related to the residuals of 
ganglionectomy or removal of the nodules of the third and 
fourth fingers.  




II.  Analysis

The Board has reviewed all of the evidence and first notes 
that with respect to the veteran's claim for an evaluation in 
excess of 10 percent for ganglionectomy of the right minor 
hand, this disability is currently rated as 10 percent 
disabling under former Diagnostic Code 7819, which provided 
that benign skin growths were to be rated as scars, 
disfigurement, etc., or unless otherwise provided, Codes 7807 
through 7819 as for eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  Here, the RO has apparently concluded that 
based on the lack of any limitation of motion, objective 
evidence of neurological dysfunction attributed to the 
service-connected disability, sensory deficit, or tender 
scar, the primary disability is now best rated by analogy to 
eczema, and giving the veteran the benefit of the doubt, a 10 
percent rating was found to be warranted for exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area.  38 C.F.R. § 7819 (in effective prior to 
August 30, 2002).  

It should be noted that under the new criteria for skin 
disorders, Diagnostic Code 7819 still relates to benign skin 
neoplasms which are to be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, or 
7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  Here, based on the scarring 
demonstrated on various examinations, it is unclear as to 
whether the veteran's skin disability would warrant even a 
compensable rating under the new rating criteria.  Clearly, 
the evidence does not support the assignment of more than a 
10 percent rating under either the old or new criteria, as 
constant exudation or itching, extensive lesions, or marked 
disfigurement and ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant manifestations have not been shown 
under the old criteria, and the type of body coverage 
required under the new criteria has also not been 
approximated.  38 C.F.R. § 4.118, Diagnostic Code 7819 (in 
effect before and after August 30, 2002).  

In fact, without evidence of exfoliation, exudation, or 
itching, or tender/limiting scarring, the Board does not 
agree that the criteria for skin disorders are the most 
appropriate criteria for rating the veteran's service-
connected right hand disability.  In this regard, while the 
RO considered the criteria for ankylosis and limitation of 
motion of single or multiple digits of the hand, it concluded 
that based on the medical findings of record, the veteran was 
only eligible for a noncompensable rating.  38 C.F.R. 
§ 4.71a, DC's 5219-5230 (in effective before and after August 
26, 2002).  On the other hand, the Board's review of the most 
recent VA examination reflects that while compensable loss of 
motion is not shown, previous findings of some loss of motion 
coupled with the examiner's finding of occasional loss of 
functional use based on throbbing pain, would justify a 10 
percent rating under DeLuca v. Brown, 8 Vet. App. 202 (1995) 
based on some limitation of motion with pain.  

It should be noted at this point that recent evidence of DJD 
seems to be attributed to only the right index finger, and 
that even if DJD were now associated with the third and 
fourth digits, this would still not result in an increased 
rating, as DJD is also rated based on loss of motion of the 
affected joint.  Thus, with no compensable loss of motion, 
the veteran would still not be entitled to more than a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).  A separate rating would also not be permissible as 
it would require taking the same symptom of some loss of 
motion and rating it under two different diagnostic criteria.  
38 C.F.R. § 4.14 (2004).

In addition, as was noted above, there are no current 
objective neurological findings attributed to this disorder 
such that there is no basis to award a higher or separate 
rating for neurological disability.  

Moreover, as was noted with respect to the discussion as to 
DJD and DeLuca above, based on the lack of objective findings 
of neurological dysfunction related to the veteran's service-
connected disability, if the Board were to assign a 10 
percent rating for pain for neurological impairment, it could 
not use the same pain and assign a 10 percent evaluation for 
pain related to orthopedic disability in the face of no 
objective evidence of compensable loss of motion.  38 C.F.R. 
§ 4.14.  This is especially true in light of the fact that 
former Diagnostic Code 7819 does not really provide a current 
basis for a compensable rating based on small right hand 
scars that have not actually been shown to exhibit 
exfoliation, exudation, or itching.

Finally, the Board has additionally considered a higher 
rating for the veteran's right hand disability under 
38 C.F.R. § 3.321, and finds that the veteran's disability, 
while clearly painful and limiting, has not been manifested 
by symptoms that are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.

Therefore, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to a rating in excess of 10 percent for ganglionectomy of the 
right minor hand.

With respect to the veteran's claim for a convalescence 
rating for his June 2002 surgery, while the Board recognizes 
that the RO previously granted such a rating in 1999 with 
respect to the veteran's middle finger surgery, the record at 
that time did not contain the opinion of the September 2004 
examiner, who was requested to review the claims file and 
opine whether the most recent surgery of June 2002 related to 
treatment for service-connected disability.  The Board has 
carefully reviewed the medical report provided by the 
examiner and notes that following his examination of the 
record, he opined that the release of the trigger finger of 
the right index finger was in no way related to the residuals 
of ganglionectomy or removal of the nodules of the third and 
fourth fingers.  There is also no opinion evidence that 
contradicts the opinion of the September 2004 examiner.  
Thus, the Board finds that a preponderance of the evidence is 
against the claim for a convalescence rating arising out of 
the right index finger surgery of June 2002.

The Board would further point out that while the veteran no 
doubt sincerely believes that there is some sort of 
relationship between the right index finger surgery and his 
service-connected disability, as a lay person, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

The claim for a rating in excess of 10 percent for service-
connected ganglionectomy, right hand (minor), to include 
entitlement to a convalescence rating for surgery in June 
2002, is denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


